
	
		II
		111th CONGRESS
		1st Session
		S. 179
		IN THE SENATE OF THE UNITED STATES
		
			January 8, 2009
			Ms. Stabenow (for
			 herself and Ms. Snowe) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To improve quality in health care by
		  providing incentives for adoption of modern information
		  technology.
	
	
		1.Short titleThis Act may be cited as the
			 Health Information Technology Act of
			 2009.
		2.Informatics systems
			 grant program
			(a)Grants
				(1)In
			 generalThe Secretary of
			 Health and Human Services (in this section referred to as the
			 Secretary) shall establish a program to award grants to eligible
			 entities that have submitted applications in accordance with subsection (b) for
			 the purpose of assisting such entities in offsetting the costs incurred after
			 December 31, 2008, that are related to clinical health care informatics systems
			 and services designed to improve quality in health care and patient
			 safety.
				(2)DurationThe authority of the Secretary to make
			 grants under this section shall terminate on September 30, 2014.
				(3)Costs
			 definedFor purposes of this
			 section, the term costs shall include total expenditures incurred
			 for—
					(A)purchasing, leasing, and installing
			 computer software and hardware, including handheld computer technologies, and
			 related services;
					(B)making improvements to existing computer
			 software and hardware;
					(C)purchasing or leasing communications
			 capabilities necessary for clinical data access, storage, and exchange;
					(D)services associated with acquiring,
			 implementing, operating, or optimizing the use of new or existing computer
			 software and hardware and clinical health care informatics systems;
					(E)providing education and training to
			 eligible entity staff on information systems and technology designed to improve
			 patient safety and quality of care; and
					(F)purchasing, leasing, subscribing,
			 integrating, or servicing clinical decision support tools that—
						(i)integrate patient-specific clinical data
			 with well-established national treatment guidelines; and
						(ii)provide ongoing, continuous quality
			 improvement functions that allow providers to assess improvement rates over
			 time and against averages for similar providers.
						(4)Eligible entity
			 definedFor purposes of this
			 section, the term eligible entity means the following
			 entities:
					(A)HospitalA hospital (as defined in section 1861(e)
			 of the Social Security Act (42 U.S.C.
			 1395x(e))).
					(B)Critical Access
			 hospitalA critical access
			 hospital (as defined in section 1861(mm)(1) of such Act (42 U.S.C.
			 1395x(mm)(1))).
					(C)Skilled nursing
			 facilityA skilled nursing
			 facility (as defined in section 1819(a) of such Act (42 U.S.C.
			 1395i–3(a))).
					(D)Federally
			 qualified health centerA
			 federally qualified health center (as defined in section 1861(aa)(4) of such
			 Act (42 U.S.C. 1395x(aa)(4))).
					(E)PhysicianA physician (as defined in section 1861(r)
			 of such Act (42 U.S.C. 1395x(r))).
					(F)Physician group
			 practiceA physician group
			 practice.
					(G)Community
			 mental health centerA
			 community mental health center (as defined in section 1861(ff)(3)(B) of such
			 Act (42 U.S.C. 1395x(ff)(3)(B))).
					(b)Application
				(1)In
			 generalAn eligible entity
			 seeking a grant under this section shall submit an application to the Secretary
			 at such time, in such form and manner, and containing the information described
			 in paragraph (2).
				(2)Information
			 describedThe information
			 described in this paragraph is the following information:
					(A)A description of—
						(i)the clinical health care informatics system
			 and services that the eligible entity intends to implement with the assistance
			 received under this section;
						(ii)how the system will improve quality in
			 health care and patient safety, including estimates of the impact on the health
			 of, and the health costs associated with the treatment of, patients with heart
			 disease, cancer, stroke, diabetes, chronic obstructive pulmonary disease,
			 asthma, or any other disease or condition specified by the Secretary;
			 and
						(iii)how the system
			 will ensure the privacy and security of individually identifiable health
			 information.
						(B)Any additional information that the
			 Secretary may specify.
					(c)Priority for
			 certain eligible entitiesIn
			 awarding grants under this section, the Secretary shall give priority—
				(1)first, to eligible entities—
					(A)that are exempt from tax under section
			 501(a) of the Internal Revenue Code of 1986; and
					(B)(i)in which the total of individuals that are
			 eligible for benefits under the Medicare program under title XVIII of the
			 Social Security Act, the Medicaid
			 program under title XIX of such Act, or under the State children’s health
			 insurance program under title XXI of such Act make up a high percentage (as
			 determined appropriate by the Secretary) of the total patient population of the
			 entity; or
						(ii)that provide services to a large number (as
			 determined appropriate by the Secretary) of such individuals;
						(2)then, to eligible entities that meet the
			 requirement under clause (i) or (ii) of paragraph (1)(B); and
				(3)then, to other eligible entities.
				(d)Reserve funds
			 for entities in health professional shortage areas or rural areas
				(1)In
			 generalSubject to paragraph
			 (2), the Secretary shall ensure that at least 20 percent of the funds available
			 for making grants under this section to—
					(A)hospitals and critical access hospitals are
			 used for making grants to such hospitals that are located exclusively in an
			 applicable area;
					(B)skilled nursing facilities are used for
			 making grants to such facilities that are located exclusively in an applicable
			 area;
					(C)federally qualified health centers are used
			 for making grants to such centers that are located exclusively in an applicable
			 area;
					(D)physicians and physician group practices
			 are used for making grants to physicians and such practices that are located
			 exclusively in an applicable area; and
					(E)community mental health centers are used
			 for making grants to such centers that are located exclusively in an applicable
			 area.
					(2)Availability of
			 reserve funds if limited number of entities apply for reserved
			 grantsIf the Secretary
			 estimates that the amount of funds reserved under subparagraph (A), (B), (C),
			 (D), or (E) of paragraph (1) for the type of entity involved exceeds the
			 maximum amount of funds permitted for such entities under subsection (e), the
			 Secretary may reduce the amount reserved for such entities by an amount equal
			 to such excess and use such funds for awarding grants to other eligible
			 entities.
				(3)Applicable area
			 definedFor purposes of
			 paragraph (1), the term applicable area means—
					(A)an area that is designated as a health
			 professional shortage area under section 332(a)(1)(A) of the Public Health
			 Service Act;
					(B)a rural area (as such term is defined for
			 purposes of section 1886(d) of the Social
			 Security Act (42 U.S.C. 1395ww(d))); or
					(C)a rural census tract of a metropolitan
			 statistical area (as determined under the most recent modification of the
			 Goldsmith Modification, originally published in the Federal Register on
			 February 27, 1992 (57 Fed. Reg. 6725)).
					(e)Amount of
			 grant
				(1)Amount
					(A)In
			 generalSubject to
			 subparagraph (B) and paragraph (2), the Secretary shall determine the amount of
			 a grant awarded under this section.
					(B)ConsiderationIn determining the amount of a grant under
			 this section, the Secretary shall take into account the ability to take an
			 expense deduction for health care informatics system expenses under section
			 179F of the Internal Revenue Code of 1986, as added by section 5.
					(2)Limitation
					(A)In
			 generalA grant awarded under
			 this section may not exceed the lesser of—
						(i)an amount equal to the applicable
			 percentage of the costs incurred by the eligible entity for the project for
			 which the entity is seeking assistance under this section; or
						(ii)in the case of a grant made to—
							(I)a hospital or a critical access hospital,
			 $1,000,000;
							(II)a skilled nursing facility,
			 $200,000;
							(III)a federally qualified health center,
			 $150,000;
							(IV)a physician, $15,000;
							(V)a physician group practice, an amount equal
			 to $15,000 multiplied by the number of physicians in the practice; or
							(VI)a community mental health center,
			 $75,000.
							(B)Applicable
			 percentageFor purposes of
			 subparagraph (A)(i), the term applicable percentage means, with
			 respect to an eligible entity for the period involved, the percentage of total
			 revenues (excluding grants and gifts from Federal, State, local government, and
			 private sources) for such period that consists of total revenues from the
			 Medicare program, the Medicaid program, and the State children’s health
			 insurance program under titles XVIII, XIX, and XXI, respectively, of the
			 Social Security Act.
					(f)Requirements
				(1)Compliant with
			 standardsA clinical health
			 care informatics system funded under this section and placed in service on or
			 after the date the standards are adopted under section 4 shall be compliant
			 with such standards.
				(2)NotificationAn
			 eligible entity receiving a grant under this section shall notify patients if
			 their individually identifiable health information is wrongfully
			 disclosed.
				(3)Furnishing the
			 Secretary with information
					(A)In
			 generalAn eligible entity
			 receiving a grant under this section shall furnish the Secretary with such
			 information as the Secretary may require to—
						(i)evaluate the project for which the grant is
			 made; and
						(ii)ensure that assistance provided under the
			 grant is expended for the purposes for which it is made.
						(B)CoordinationThe Secretary shall ensure that the
			 requirements for furnishing information under subparagraph (A) are coordinated
			 with other requirements for furnishing information to the Secretary that the
			 eligible entity is subject to.
					(g)StudiesThe Secretary shall conduct studies
			 to—
				(1)evaluate the use of clinical health care
			 informatics systems and services implemented with assistance under this section
			 to measure and report quality data based on accepted clinical performance
			 measures; and
				(2)assess the impact of such systems and
			 services on improving patient care, reducing costs, and increasing
			 efficiencies.
				(h)Reports
				(1)Interim
			 reports
					(A)In
			 generalThe Secretary shall
			 submit, at least annually, a report to the appropriate committees of Congress
			 on the grant program established under this section.
					(B)ContentsA report submitted pursuant to subparagraph
			 (A) shall include information on—
						(i)the number of grants made;
						(ii)the nature of the projects for which
			 assistance is provided under the grant program;
						(iii)the geographic distribution of grant
			 recipients;
						(iv)the impact of the projects on the health
			 of, and the health costs associated with the treatment of, patients with heart
			 disease, cancer, stroke, diabetes, chronic obstructive pulmonary disease,
			 asthma, or any other disease or conditions specified by the Secretary;
						(v)the results of the studies conducted under
			 subsection (g); and
						(vi)such other matters as the Secretary
			 determines appropriate.
						(2)Final
			 reportNot later than 180
			 days after the completion of all of the projects for which assistance is
			 provided under this section, the Secretary shall submit a final report to the
			 appropriate committees of Congress on the grant program established under this
			 section, together with such recommendations for legislation and administrative
			 action as the Secretary determines appropriate.
				(i)Funding
				(1)HospitalsThere are appropriated from the Federal
			 Hospital Insurance Trust Fund under section 1817 of the
			 Social Security Act (42 U.S.C. 1395i)
			 $250,000,000, for each of the fiscal years 2010 through 2014, for the purpose
			 of making grants under this section to eligible entities that are hospitals or
			 critical access hospitals.
				(2)Skilled nursing
			 facilitiesThere are
			 appropriated from the Federal Hospital Insurance Trust Fund under section 1817
			 of the Social Security Act (42 U.S.C.
			 1395i) $100,000,000, for each of the fiscal years 2010 through 2014, for the
			 purpose of making grants under this section to eligible entities that are
			 skilled nursing facilities.
				(3)Federally
			 qualified health centersThere are appropriated from the Federal
			 Supplementary Medical Insurance Trust Fund under section 1841 of the
			 Social Security Act (42 U.S.C. 1395t)
			 $40,000,000, for each of the fiscal years 2010 through 2014, for the purpose of
			 making grants under this section to eligible entities that are Federally
			 qualified health centers.
				(4)PhysiciansThere are appropriated from the Federal
			 Supplementary Medical Insurance Trust Fund under section 1841 of the
			 Social Security Act (42 U.S.C. 1395t)
			 $400,000,000, for each of the fiscal years 2010 through 2014, for the purpose
			 of making grants under this section to eligible entities that are physicians or
			 physician group practices.
				(5)Community
			 mental health centersThere
			 are appropriated from the Federal Supplementary Medical Insurance Trust Fund
			 under section 1841 of the Social Security
			 Act (42 U.S.C. 1395t) $20,000,000, for each of the fiscal years 2010
			 through 2014, for the purpose of making grants under this section to eligible
			 entities that are community mental health centers.
				3.Adjustments to
			 Medicare payments for health information technology enabled quality
			 services
			(a)AdjustmentsThe Secretary of Health and Human Services
			 (in this section referred to as the Secretary) shall establish a
			 methodology for making adjustments in payment amounts under title XVIII of the
			 Social Security Act (42 U.S.C. 1395 et seq.) made to providers of services and
			 suppliers who—
				(1)furnish items or services for which payment
			 is made under such title; and
				(2)in the course of furnishing such items and
			 services, use health information technology and technology services with
			 patient-specific applications that the Secretary determines improves the
			 quality and accuracy of clinical decision-making, compliance, health care
			 delivery, and efficiency, such as electronic medical records, electronic
			 prescribing, clinical decision support tools integrating well-established
			 national treatment guidelines with continuous quality improvement functions,
			 and computerized physician order entry with clinical decision-support
			 capabilities.
				(b)RequirementsThe methodology established under
			 subsection (a) shall—
				(1)include the establishment of new codes,
			 modification of existing codes, and adjustment of evaluation and management
			 modifiers to such codes, that take into account the costs of acquiring, using,
			 and maintaining health information technology and services with
			 patient-specific applications;
				(2)first address adjustments for payments for
			 items and services related to the diagnosis or treatment of heart disease,
			 cancer, stroke, diabetes, chronic obstructive pulmonary disease (COPD), and
			 other diseases and conditions that result in high expenditures under the
			 Medicare program and for which effective health information technology exists;
			 and
				(3)take into account estimated aggregate
			 annual savings in overall payments under such title XVIII attributable to the
			 use of health information technology and services with patient-specific
			 applications.
				(c)DurationThe Secretary may reduce or eliminate
			 adjustments made to payments pursuant to subsection (a) as payment
			 methodologies under title XVIII of the Social Security Act (42 U.S.C. 1395 et
			 seq.) are adjusted to reflect provider quality and efficiency.
			(d)Rule of
			 constructionIn making
			 national coverage determinations under section 1862(a) of the Social Security
			 Act (42 U.S.C. 1395y(a)) with respect to maintaining health information
			 technology and services with patient-specific applications, in determining
			 whether the health information technology and services are reasonable and
			 necessary for the diagnosis or treatment of illness or injury or to improve the
			 functioning of a malformed body member, the Secretary shall consider whether
			 the health information technology and services improve the health of Medicare
			 beneficiaries, including the improvement of clinical outcomes or
			 cost-effectiveness of treatment.
			(e)DefinitionsIn this section:
				(1)Provider of
			 servicesThe term
			 provider of services has the meaning given that term under section
			 1861(u) of the Social Security Act (42 U.S.C. 1395x(u)).
				(2)SupplierThe term supplier has the
			 meaning given that term under section 1861(d) of such Act (42 U.S.C.
			 1395x(d)).
				4.Interoperability
			(a)Development and
			 adoption of standards
				(1)In
			 generalNot later than 2
			 years after the date of enactment of this Act, the Secretary of Health and
			 Human Services (in this section referred to as the Secretary)
			 shall provide for the development and adoption under programs administered by
			 the Secretary of national data and communication health information technology
			 standards that promote the efficient exchange of data between varieties of
			 provider health information technology systems. In carrying out the preceding
			 sentence, the Secretary may adopt existing standards consistent with standards
			 established under subsections (b)(2)(B)(i) and (e)(4) of section 1860D–4 of the
			 Social Security Act (42 U.S.C. 1395w–104).
				(2)RequirementsThe standards developed and adopted under
			 paragraph (1) shall be designed to—
					(A)enable health information technology to be
			 used for the collection and use of clinically specific data;
					(B)promote the interoperability of health care
			 information across health care settings, including reporting to the Secretary
			 and other Federal agencies; and
					(C)facilitate clinical decision support
			 through the use of health information technology.
					(b)Implementation
			 of procedures for the Secretary To accept data using standards
				(1)Data from new
			 health care reporting requirementsNot later than January 1, 2011, the
			 Secretary shall implement procedures to enable the Department of Health and
			 Human Services to accept the optional submission of data derived from health
			 care reporting requirements established after the date of enactment of this Act
			 using data standards adopted under this section.
				(2)Data from all
			 requirements
					(A)In
			 generalNot later than
			 January 1, 2013, the Secretary shall implement procedures to enable the
			 Department of Health and Human Services to accept the optional submission of
			 data derived from all health care reporting requirements using data standards
			 adopted under this section.
					(B)Limitation
						(i)In
			 generalOn and after January
			 1, 2013, if an entity or individual elects to submit data to the Secretary
			 using data standards adopted under this section, the Secretary, subject to
			 clause (ii), may not require such entity or individual to also submit such data
			 in an additional format.
						(ii)ExceptionThe Secretary may provide for an exception,
			 not to exceed 2 years, to the limitation under clause (i) with respect to
			 certain types of data if the Secretary determines that such an exception is
			 appropriate.
						5.Election to expense
			 health care informatics systems
			(a)In
			 generalPart VI of subchapter
			 B of chapter 1 of the Internal Revenue Code of 1986 (relating to itemized
			 deductions for individuals and corporations) is amended by inserting after
			 section 179E the following new section:
				
					179F.Health care
				informatics system expenditures
						(a)Treatment of
				expenditures
							(1)In
				generalAn eligible entity
				may elect to treat any qualified health care informatics system expenditure
				which is paid or incurred by the taxpayer as an expense which is not chargeable
				to capital account. Any expenditure which is so treated shall be allowed as a
				deduction.
							(2)ElectionAn election under paragraph (1) shall be
				made under rules similar to the rules of section 179(c).
							(b)Limitations
							(1)Dollar
				limitationWith respect to
				any eligible entity, the aggregate cost which may be taken into account under
				subsection (a)(1) for any taxable year shall not exceed, when added to any cost
				taken into account under this section in any preceding taxable year, the dollar
				amount specified under section 2(e)(2)(A)(ii) of the
				Health Information Technology Act of
				2009.
							(2)Applicable
				rulesFor purposes of this
				subsection, rules similar to the rules of paragraphs (3) and (4) of subsection
				(b) and paragraphs (6), (7), and (8) of subsection (d) of section 179 shall
				apply.
							(c)Definitions and
				special rulesFor purposes of
				this section—
							(1)Qualified health
				care informatics system expenditures
								(A)In
				generalThe term
				qualified health care informatics system expenditure means, with
				respect to any taxable year, any direct or indirect costs incurred and properly
				taken into account with respect to the purchase or installation of equipment
				and facilities relating to any qualified health care informatics system. Such
				term shall include so much of the purchase price paid by the lessor of
				equipment and facilities subject to a lease described in subparagraph (B)(ii)
				as is attributable to expenditures incurred by the lessee which would otherwise
				be described in the preceding sentence.
								(B)When
				expenditures taken into account
									(i)In
				generalQualified health care
				informatics system expenditures shall be taken into account under this section
				only with respect to equipment and facilities—
										(I)the original use of which commences with
				the taxpayer, and
										(II)which are placed in service after December
				31, 2008, and before October 1, 2013.
										(ii)Sale-leasebacksFor purposes of clause (i), if
				property—
										(I)is originally placed in service after
				December 31, 2008, and before October 1, 2013, by any person, and
										(II)sold and leased back by such person within
				3 months after the date such property was originally placed in service,
										such property shall be treated as
				originally placed in service not earlier than the date on which such property
				is used under the leaseback referred to in subclause (II).(C)Grants, etc.
				excludedThe term
				qualified health care informatics system expenditure shall not
				include any amount to the extent such amount is funded by any grant, contract,
				or otherwise by another person (or any governmental entity).
								(2)Qualified
				health care informatics systemThe term qualified health care
				informatics system means a system which—
								(A)has been individually approved by the
				Secretary of Health and Human Services for purposes of this section,
								(B)consists of electronic health record
				systems and other health information technologies, and
								(C)meets the standards adopted by the
				Secretary of Health and Human Services under section 4 of the
				Health Information Technology Act of
				2009 by not later than the date which is 60 days after the date
				of the adoption of such standards.
								(3)Eligible
				entityThe term
				eligible entity has the meaning given such term by section 2(a)(4)
				of the Health Information Technology Act of
				2009.
							(4)Property used
				outside the United States, etc., not qualifiedNo expenditures shall be taken into account
				under subsection (a)(1) with respect to the portion of the cost of any property
				referred to in section 50(b) or with respect to the portion of the cost of any
				property specified in an election under section 179.
							(5)Ordinary income
				recaptureFor purposes of
				section 1245, the amount of the deduction allowable under subsection (a)(1)
				with respect to any property which is of a character subject to the allowance
				for depreciation shall be treated as a deduction allowed for depreciation under
				section
				167.
							.
			(b)Conforming
			 amendments
				(1)Section 263(a)(1) of the Internal Revenue
			 Code of 1986 (relating to capital expenditures) is amended by striking
			 or at the end of subparagraph (K), by striking the period at the
			 end of subparagraph (L) and inserting , or, and by adding at the
			 end the following new subparagraph:
					
						(M)expenditures for which a deduction is
				allowed under section
				179F.
						.
				(2)The table of sections for part VI of
			 subchapter A of chapter 1 of such Code is amended by inserting after the item
			 relating to section 179E the following new item:
					
						
							Sec. 179F. Health care
				informatics system
				expenditures.
						
						.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to property placed in service after December 31,
			 2008.
			6.Ensuring privacy
			 and securityNothing in this
			 Act (or the amendments made by this Act) shall be construed to affect the
			 scope, substance, or applicability of—
			(1)section 264 of
			 the Health Insurance Portability and
			 Accountability Act of 1996 (42 U.S.C. 1320d–2 note);
			(2)the provisions of
			 part C of title XI of the Social Security Act (42
			 U.S.C. 1320d et seq.); and
			(3)any regulation
			 issued pursuant to any such section.
			
